Citation Nr: 0408891	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  94-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected chronic schizophrenia, 
undifferentiated type.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1993 rating actions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  In May 1993, the RO continued a 
50 percent disability evaluation for chronic schizophrenia, 
undifferentiated type.  In November 1993, the RO denied 
entitlement to a TDIU.  The veteran subsequently moved to 
Florida and his case is now under the jurisdiction of the St. 
Petersburg, Florida RO.  In December 1997, the veteran 
testified at a personal hearing over which a hearing officer 
of the RO presided.  

The matter was previously before the Board in November 2000, 
at which time the case was remanded for further development 
and readjudication by the RO.  The requested development has 
been accomplished to the extent possible.  


FINDING OF FACT

The veteran, without good cause, failed to report for VA 
examination scheduled in September 2001 that was necessary 
for proper adjudication of his claims.


CONCLUSIONS OF LAW

1.  As the veteran failed to report for a scheduled VA 
examination without good cause shown, the request for an 
increased evaluation for service-connected schizophrenia must 
be denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 
(2003).  

2.  As the veteran failed to report for a scheduled VA 
examination without good cause shown, the request for 
entitlement to a TDIU must be denied.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.655 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is satisfied that all relevant facts regarding the 
issues decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107(a) 
(West 1991) and the new provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir.  2003).  The recent publication of new regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA) does not require further development because, "the 
provisions of (the new regulations) merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the current case, the veteran was notified of 
the information necessary to substantiate his claims by means 
of the discussions in the May and November 1993 rating 
decisions; the November 1993 and June 1998 Statements of the 
Case (SOC); the April 1997, December 1997 and January 2003 
Supplemental Statements of the Case (SSOC); and the November 
2000 Remand of the Board.  He was specifically told about the 
requirements to establish successful claims, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of a letter 
from the RO dated in April 2001 and the January 2003 SSOC.  
See Quartuccio, 16 Vet. App. 183.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  

Here, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); 38 U.S.C. § 7261(b)(2).  Even if 
the notice provided to the appellant in April 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO also 
reconsidered the claims in January 2003.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Third, VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  There is no 
indication of relevant available medical records that the RO 
failed to obtain.  The veteran did not respond to the RO's 
November 2000 and April 2001 development letters.  The Board 
points out that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was scheduled for VA examination in 
September 2001, but he failed to report.  VA has done 
everything reasonably possible to assist the veteran and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

The veteran filed a claim for an increased rating evaluation 
for his service-connected schizophrenia in February 1993, and 
a claim for a TDIU in May 1993.  Rating decisions dated in 
May 1993 and November 1993, respectively, denied the claims.  
Following those decisions, the veteran underwent a VA 
examination in February 1997; however, in November 2000, the 
Board determined that an additional examination was required 
in order to adjudicate the claims.

Specifically, in its November 2000 Remand, the Board 
determined that the medical evidence of record relevant to 
the degree of disability resulting from the service-connected 
schizophrenia showed that, in addition to the service-
connected schizophrenia, the veteran had also been diagnosed 
with post-traumatic stress disorder (PTSD), alcohol 
dependence and abuse, and a paranoid personality disorder.  
Certain medical evidence then of record showed no diagnosis 
of schizophrenia but rather alcohol dependence, marijuana 
abuse, rule out substance abuse hallucinations, rule out 
substance abuse mood disorder, PTSD, and antisocial and 
paranoid traits.  The Board determined that a remand was 
necessary so that the veteran could be afforded a VA 
examination so that all the medical evidence of record could 
be reviewed and, to the extent possible, the symptoms 
associated with the service-connected schizophrenia could be 
differentiated from those associated with nonservice-
connected psychiatric disorders.

The Board determined that with regard to the claim for TDIU, 
the symptoms resulting from the various diagnoses had 
appeared to require some clarification as well.  
Specifically, clarification on whether the veteran was 
unemployable due to his service-connected schizophrenia 
disorder as opposed to the nonservice-connected conditions 
was required before further review. 

In its April 2001 letter to the veteran, the RO notified him 
that he would be provided with a medical examination so that 
a medical opinion could be obtained with regard to his 
claims.  By letter dated in August 2001, he was again 
notified by the RO that he would be provided with a medical 
examination so that a medical opinion could be obtained with 
regard to his claims.  He was advised that pursuant to 
38 U.S.C.A. § 3.655, when a claimant, without good cause, 
fails to report for such examination or re-examination, the 
claim would be denied.

In accordance with the November 2000 Board Remand, the 
veteran was scheduled for a VA examination in September 2001, 
but he failed to report as scheduled.  

By letter dated in January 2004, the veteran was notified by 
the Board that pursuant to 38 U.S.C.A. § 3.655, when a 
claimant, without good cause, fails to report for an 
examination or re-examination in conjunction with a claim for 
an increased disability rating, the claim would be denied.  
He was also informed that the Board would consider this code 
provision in adjudicating this matter and that in so doing a 
denial of the appeal could ensue.  He was provided an 
opportunity to respond, but he failed to do so.

The veteran was afforded a VA examination in February 1997 
and there are several VA outpatient treatment records of 
record documenting treatment on several occasions during the 
pendency of this appeal.  However, additional development of 
the evidence was necessary in order to properly adjudicate 
these claims as evidenced by the Board's request in the 
November 2000 Remand to have the veteran examined for 
purposes of this appeal.  

Veterans seeking compensation are required to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327 and 
3.655.  As noted above, the provisions of 38 C.F.R. § 3.655 
provide that a claim "shall be denied" when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an increased rating claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.    

The veteran has not provided any information as to why he 
failed to attend the scheduled VA examination in 2001.  In 
light of the history of this case cited above, the Board has 
no choice but to deny the veteran's claims due to a failure 
to attend the scheduled VA evaluation.  The veteran has been 
given more than adequate notice of the provisions of 
38 C.F.R. § 3.655 by the RO and the Board.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected chronic schizophrenia, undifferentiated 
type, is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



